In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                 No. 06-21-00085-CR &
                    06-21-00086-CR



         PATRICK BRANDON JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee




        On Appeal from the 188th District Court
                 Gregg County, Texas
         Trial Court Nos. 47754-A & 47992-A




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                             ORDER

       Court reporter Grelyn Freeman recorded the trial court proceedings in appellate cause

numbers 06-21-00085-CR and 06-21-00086-CR, styled Patrick Brandon, Jr. v. The State of

Texas, trial court cause numbers 47754-A and 47992-A, in the 188th Judicial District Court of

Gregg County, Texas. The reporter’s record was originally due in these matters on August 23,

2021. That deadline was extended twice by this Court, on Freeman’s motions, resulting in the

most recent due date of October 13, 2021. Although we warned Freeman that additional requests

to extend the filing deadline would not be granted, absent extraordinary circumstances, she has

nonetheless filed a third request for an extension of the filing deadline.

       The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The Rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure that the record in these cases is filed in a reasonable

amount of time.

       We, therefore, order Freeman to file the reporter’s record in cause numbers 06-21-00085-

CR and 06-21-00086-CR, styled Patrick Brandon, Jr. v. The State of Texas, trial court cause

numbers 47754-A and 47992-A, in the 188th Judicial District Court of Gregg County, Texas, to

be received no later than November 12, 2021.




                                                  2
      IT IS SO ORDERED.


                          BY THE COURT


Date: October 26, 2021




                            3